Citation Nr: 0007044	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a claimed post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Martin Wegbreit, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 1976 
and October 1990 to April 1991.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from July and December 1993 rating 
decisions of the RO.  

At the personal hearing at the RO before the undersigned 
Member of the Board in August 1996, the veteran withdrew the 
issue of service connection for a skin condition from 
appellate consideration.  

The Board remanded the case for additional development in 
January 1997.  



FINDINGS OF FACT

1.  The veteran has presented evidence to show that his claim 
of service connection for an acquired psychiatric disorder is 
plausible and capable of substantiation.  

2.  The veteran currently has disability manifested by 
mechanical low back syndrome which is shown to be the likely 
result of injury suffered in service.  



CONCLUSIONS OF LAW

1.  The veteran has presented evidence of a well-grounded 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107(b), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  

2.  The veteran's mechanical low back syndrome is due to 
injury which was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the service medical records shows that 
they are negative for findings or diagnoses of a psychiatric 
disorder, to include PTSD, during either period of active 
service.  An August 1974 entry shows that the veteran was 
treated for complaints of low back pain after heavy lifting.  
The impression was that of low back strain.  On separation 
examination in February 1976, the clinical evaluation of the 
spine was normal.  On separation examination in April 1991, 
the clinical evaluation of the spine was normal.  

An October 1992 Report of Medical History during service in 
the Army National Guard shows that the veteran reported 
injuring his back during in March 1991 while operating a "5th 
wheel".  He reported back pain since that injury.  An April 
1993 examination report noted a diagnosis of recurrent lower 
back pain.  An April 1993 Memorandum of the Virginia Army 
National Guard showed that the veteran was found medically 
unfit for retention.  

A January 1993 private psychiatric examination of the veteran 
was conducted in conjunction with an application for Social 
Security disability.  The veteran reported that he had been 
sent to Kuwait and Saudi Arabia as part of Operation Desert 
Storm.  He reported that, while he was there, he was a truck 
driver and transporter of ammunitions and that he developed a 
good deal of anxiety for fear that somebody would take a shot 
at him from the roadways and cause an explosion.  He also 
reported injuring his back during service in the Persian 
Gulf.  The examiner concluded that the veteran was showing 
symptoms of military stress disorder related to experiences 
in Desert Storm.  It was also found that he had long-standing 
general anxiety disorder with psychophysiological features 
such as ulcers.  

A June 1993 private psychiatric examination report shows that 
the veteran was seen for psychological assessment and 
testing.  The report did not address any reported stressors.  
The diagnoses included that of PTSD, in partial remission.  

A March 1994 decision of the Social Security Administration 
noted a diagnosis of PTSD pursuant to the June 1993 
examination and found that the veteran's disabilities 
included PTSD.  

In a May 1997 statement and in connection with his recent 
hearing testimony in August 1996, the veteran asserted that, 
while serving in the Persian Gulf during Operation Desert 
Storm, he saw what he initially thought was a plane flying 
overhead and was later told that it was a SCUD missile that 
hit a barracks and killed over 100 people.  He also testified 
that he was told of possible snipers in a town near where he 
was stationed and to be careful.  Reportedly, he never saw 
any snipers.  He testified that he was close to the 
hostilities on four occasions, approximately 2 miles away, 
and saw fires.  He added that had he injured his back when he 
twisted it while trying to unhook a trailer.  

On VA examination in April 1997, the veteran reported 
injuring his back during service.  He reported that, since 
that injury, he had had a history of recurrent pain in the 
low back.  The assessment was that recurrent mechanical low 
back syndrome of lumbar spine.  The examiner indicated that, 
if there was documentation of the reported injury inservice, 
the diagnosis of recurrent low back disability was due to his 
service-related injury.  

On VA psychiatric examination in April 1997, the veteran 
reported that during service he was a truck driver, hauling 
ammunition in a 10 or more truck convoy.  The veteran 
reported that he was not involved in direct fighting 
activities.  The veteran again reported seeing what he 
learned was a SCUD missile that was responsible for killing 
soldiers.  He indicated that he did not see the actual 
explosion or the event.  The Axis I diagnosis was that of 
generalized anxiety disorder.  

In June 1999, the U.S. Armed Services Center for Research of 
Unit Records responded to the RO's request to verify the 
veteran's reported stressors.  It was indicated that the 
history of the 180th Transportation Battalion's mission 
included hauling food, ammunition and unit equipment to 
tactical assembly areas from Damman and was responsible for 
establishing and operating an Intermediate Staging Area in 
Jubayl.  Also attached was an extract from the Casualties and 
Damage from SCUD attacks in the 1991 Gulf war.  That report 
documented that in February 1991, a SCUD missile hit a U.S. 
military  barracks in the area of Dhahran, killing twenty-
eight soldiers and wounding ninety nine.  

On VA examination in March 1999, the veteran reported that, 
during service in the Persian Gulf, his duties were in motor 
transport to haul ammunition.  He reported that he had served 
in an active combat zone.  He reported that he saw a SCUD 
missile that went over his head and was, he believed, the one 
that killed approximately 100 people.  His hearing testimony 
regarding hearing claims of sniper fire and being within a 2 
miles of activity described as fire were also noted.  The 
Axis I diagnosis was that of generalized anxiety disorder.  
The examiner concluded that a the criteria for a diagnosis of 
PTSD had not been met and added that the veteran's anxiety 
and worry were not confined to his military service, but were 
also related to health issues, finances, his VA claim and 
specific incidents like driving and being in social 
situations.  

In an addendum, the VA examiner added that previous 
examinations had indicated that the veteran had a 
longstanding general anxiety disorder and that the inability 
to perform employment due to his back complaints might have 
contributed to his current level of anxiety.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or within the presumptive period after 
service, and that he still has such condition.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


I.  Entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

Additionally, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, as in this case, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d),(f).  Thus, it is necessary to address 
the matter of whether there is sufficient corroboration of 
the claimed stressors to satisfy the stressor requirement.  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Regarding service connection for PTSD, the veteran asserts 
that he currently suffers from PTSD as a result of traumatic 
events during service in Operation Desert Storm.  Although 
the diagnosis of PTSD was shown of examination in 1993, the 
most recent VA examination in March 1999 found that the 
veteran did not meet the criteria for the diagnosis of PTSD.  

However, the medical evidence shows a diagnosis of a 
psychiatric disorder during active service.  The first 
diagnosis of a psychiatric disorder was made in 1993 when it 
was reported that the veteran's symptoms were related to his 
experiences in Desert Storm.  The most recent VA examination 
reported a diagnosis of generalized anxiety disorder.  The VA 
examiner suggested at that time that the veteran's anxiety 
and worry were somewhat related to his military service and 
added later that his low back condition might have 
contributed to his current level of anxiety.  

Thus, the Board finds, as the veteran has presented evidence 
sufficient to show that his claim is plausible and capable of 
substantiation, that a well-grounded claim of service 
connection for an acquired psychiatric disorder has been 
submitted.  


II.  Entitlement to service connection 
for a low back disability.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

After a full review of the record, the Board concludes that 
service connection for a low back disability is warranted.  
The service medical records show that the veteran was treated 
for low back pain during his recent period of service, and 
the impression at that time was that of low back strain.  The 
veteran asserts that he reinjured the back during his Persian 
Gulf service.  The most recent VA examination report includes 
an opinion relating the veteran's current low back disability 
to the reported injury in service.  

Given the veteran's credible history of suffering a back 
injury in service, the Board finds that the currently 
demonstrated disability manifested by mechanical low back 
syndrome is the likely result injury which was incurred in 
service.  Hence, the Board finds that service connection for 
mechanical low back syndrome is warranted.  





ORDER

As a well-grounded claim of service connection for an 
acquired psychiatric disorder, to include PTSD, has been 
presented, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

Service connection for mechanical low back syndrome is 
granted.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for an acquired psychiatric disorder by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that further development of the record is 
required prior to appellate handling of this matter.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his claimed psychiatric 
disorder since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his claimed 
psychiatric disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether the veteran has innocently 
acquired psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  The examiner 
should also state an opinion as to 
whether the now service-connected 
mechanical low back syndrome aggravates 
any innocently acquired psychiatric 
disorder.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for an acquired 
psychiatric disorder.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

